Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, readable in claims 1-4, and 10-20, in the reply filed on 3/21/2022 is acknowledged. Thus, claims 1-4, and 10-20 are examined in this Office Action and claims 5-9 are withdrawn from consideration, as being directed toward un-elected species. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4, 10-13, 18-20 rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Hwang et al (US 2018/0352199, hereinafter Hwang).
	
Regarding claim 1, Hwang discloses an image sensor (image sensor 100, figs. 1-2, ¶0033-0034) comprising: 
a pixel array including a plurality of image pixel groups and a plurality of auto focusing (AF) pixel groups, each of the plurality of image pixel groups and the plurality of AF pixel groups including a plurality of pixels (pixel array 110 including a plurality of image pixel groups SIPX and a plurality of auto focusing (AF) pixel groups SPPX, each of the plurality of image pixel groups SIPX and the plurality of AF pixel groups SPPX including a plurality of pixels IPX & PPX, figs. 2-3, ¶0034-0036, ¶0051-0052.); 
a first transmission control signal line connected to a first pixel of each of the plurality of image pixel groups (first transmission control signal line TG_E1 connected to a left pixel of each of the plurality of image pixel groups, SIPX_R & SIPX_G, fig. 7, ¶0087-0091); 
a second transmission control signal line connected to a second pixel of each of the plurality of image pixel groups (second transmission control signal line TG_O1 connected to a right pixel of each of the plurality of image pixel groups, SIPX_R & SIPX_G, fig. 7, ¶0087-0091); 
a third transmission control signal line connected to a first pixel of each of the plurality of AF pixel groups (third transmission control signal line TG_AF1 connected to a first pixel of each of the plurality of AF pixel groups SPPX_a1, fig. 7, ¶0087-0091); and 
a fourth transmission control signal line connected to a second pixel of each of the plurality of AF pixel groups (fourth transmission control signal line TG_AF2 connected to a second pixel of each of the plurality of AF pixel groups SPPX_a1, fig. 7, ¶0087-0091), 
wherein the fourth transmission control signal line is electrically separated from the first to the third transmission control signal line (apparent from fig. 7 and descriptions of ¶0087-0091), and 
wherein the each of the plurality of image pixel group and the plurality of AF pixel groups are disposed below a single microlens (each of the plurality of image pixel group and the plurality of AF pixel groups are disposed below a single microlens, e.g. ML_H, ML_V, ML_I, ML_G, ML_I…etc. in fig. 8. Also see ML configurations of figs. 10, 12, 14 etc.).
Regarding claim 4, Hwang discloses the image sensor of claim 1, wherein the first transmission control signal line and the second transmission control signal line are electrically separated from each other (it is apparent from fig. 7, and corresponding disclosures of ¶0087-0091).
Regarding claim 10, Hwang discloses, an image sensor comprising: 
a pixel array (110, figs. 1-3) including a plurality of pixels on a first row in a first direction and a plurality pixels arranged on a second row in the first direction (fig. 7, ¶0087-0091), the second row being arranged next to the first row in a second direction perpendicular to the first direction (fig. 7, ¶0097-0091), the plurality of pixels on the first row including a first to an eighth pixels, the plurality of pixels on the second row including a first to an eighth pixels (fig. 7); and 
a first transmission control signal line connected to the first pixel, the fifth pixel, and the seventh pixel among the plurality of pixels on the first row (first transmission control signal line TG_E1 connected to the first pixel, the fifth pixel, and the seventh pixel among the plurality of pixels on the first row, fig. 7), 
wherein the first pixel, the fifth pixel, and the seventh pixel among the plurality of pixels on the first row are sequentially arranged in the first direction (fig. 7, ¶0087-0091), 
wherein each of the plurality of pixels on the first row is included in a corresponding pixel group among a plurality pixel group (each of the plurality of pixels on the first row is included in a corresponding pixel group SIPX_R, SPIX_G, SPPX_a1 among a plurality pixel group SPPX and SIPX, fig. 7, ¶0087-0091), and 
each of the plurality of pixel group is disposed below a single microlens (fig. 8. Also see figs. 10, 12, 14).
Regarding claim 11, Hwang discloses the image sensor of claim 10, further comprising a second transmission control signal line connected to the second pixel, the sixth pixel, and the eighth pixel among the plurality of pixels on the first row (second transmission control signal line TG_O1 connected to the second pixel, the sixth pixel, and the eighth pixel among the plurality of pixels on the first row Row0, fig. 7, ¶0087-0091), and 
wherein the second pixel, the sixth pixel, and the eighth pixel among the plurality of pixels on the first row are sequentially arranged in the first direction (fig. 7).
Regarding claim 12, Hwang discloses the image sensor of claim 11, further comprising a third transmission control signal line connected to the third pixel among the plurality pixels on the first row (third transmission control signal line TG_AF1 connected to the third pixel among the plurality pixels on the first row Row0, fig. 7, ¶0087-0091), and 
wherein the third pixel is disposed between the first pixel and the fifth pixel among the plurality of pixels on the first row (fig. 7), and the third transmission control signal line is different from the first transmission control signal line and the second transmission control signal line (apparent from fig. 7, and disclosures of ¶0087-0091).
Regarding claim 13, Hwang discloses the image sensor of claim 12, wherein the third pixel is configured to sense a green color (IPX_G, fig. 7, ¶0087-0091).
Regarding claim 18, Hwang discloses an image sensor comprising: 
a pixel array (110, figs, 1-3) including a plurality of first pixels on a first row in a first direction and a plurality of second pixels arranged on a second row in the first direction, the second row being arranged next to the first row in a second direction perpendicular to the first direction (figs. 1-3, fig. 7); 
a first transmission control line connected to N numbers of pixels of the plurality of first pixels (first transmission control signal line TG_E1 connected to the first pixel, the fifth pixel, and the seventh pixel among the plurality of pixels on the first row, fig. 7); 
a second transmission control line connected to M numbers of pixels of the plurality of first pixels (second transmission control signal line TG_O1 connected to the second pixel, the sixth pixel, and the eighth pixel among the plurality of pixels on the first row Row0, fig. 7, ¶0087-0091); 
a third transmission control line connected to K numbers of pixels of the plurality first pixels (third transmission control signal line TG_AF1 connected to the third pixel among the plurality pixels on the first row Row0, fig. 7, ¶0087-0091), 
wherein each of the plurality of pixels on the first row is included in a corresponding pixel group among a plurality pixel group (each of the plurality of pixels on the first row is included in a corresponding pixel group SIPX_R, SPIX_G, SPPX_a1 among a plurality pixel group SPPX and SIPX, fig. 7, ¶0087-0091), and each of the plurality of pixel group is disposed below a single microlens (fig. 8, also see figs. 10, 12, 14), 
wherein the N, the M and the K are integer (in fig. 7 example we find M=N=3, and K=1, fig. 7, ¶0087-0091), and 
the K is less than or equal to ⅓ of each of the N and the M (M=N=3, and K=1, meets the limitation, fig. 7, ¶0087-0091).
Regarding claim 19, Hwang discloses the image sensor of claim 18, the third transmission control line is connected to a plurality auto focusing pixel group among the plurality pixel group (third transmission control signal line TG_AF1 connected to a plurality auto focusing pixel group SPPX among the plurality pixel group SPPX and SIPX, fig. 7).
Regarding claim 20, Hwang discloses the image sensor of claim 19, wherein the plurality of auto focusing pixel groups are configured to sense a green color (SPPX_a1 senses green color IPX_G, fig. 7, ¶0087-0091).
Allowable Subject Matter

Claims 2,3, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest, 

Regarding claim 2, wherein, in a first mode, signals transmitted through the first to the fourth transmission control signal line are activated, and in a second mode, a signal transmitted through the fourth transmission control signal line is deactivated.
Regarding claim 14, a fourth transmission control signal line connected to the second pixel, the fourth pixel, and the eighth pixel among the plurality pixels on the second row, and a fifth transmission control signal line connected to the sixth pixel among the plurality pixels on the second row, and 
 wherein the second pixel, the fourth pixel, the sixth pixel, and the eighth pixel are sequentially arranged in the first direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697